                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 21-0907-E                                                 Date      May 4, 2021
 Title           UNITED AFRICAN-ASIAN ABILITIES CLUB v. AJ ROCK, LTD.




 Present: The Honorable        Charles F. Eick, United States Magistrate Judge
            Valencia Munroe                                 None                               None
                Deputy Clerk                      Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          None                                                   None
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE (OSC) RE DISMISSAL
                                         FOR LACK OF PROSECUTION


       This action was filed on January 31, 201. Plaintiffs have not filed any proof of service of the
Summons and Complaint. No Defendant has filed a response to the Complaint or a request for an extension
of time to file a response to the Complaint, or otherwise has appeared in the action. Plaintiffs have not
requested the entry of default.

       The Court, on its own motion, orders Plaintiffs to show cause in writing, no later than May 25, 2021,
why this action should not be dismissed for lack of prosecution and for failure to comply with Rule 4(m)
of the Federal Rules of Civil Procedure. Failure to file a timely response to this Order may result in
dismissal of the action.




cc: All Counsel of Record


                                                                              Initials of Deputy Clerk VMUN




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 1 of 1
